Howell, J.
The only question presented in this appeal is the interruption of prescription.
The whole of the evidence on this point is in the testimony of one of plaintiff’s clerks, in the following- words: “In about 1863, in the spring, Mr. Levi was passing by the store, and Mr. Marqueze stopped him, aud asked about payment of bill, and Mr. Levi stated that lie would attend to it. That was all I heard.”
This is not an acknowledgment of the creditor’s right, which, under article 3486, C. C., interrupts prescription. The statement that lie would see about a bill, does not prove that plaintiffs had the right to demand payment of the bill, in suit, from the appellant, who made such a statement, or that the bill was correct, and the appellant bound to pay it. At most, it merely implies that he will inquire into its correctness, and his liability to pay.
It is therefore ordered that the judgment against A. Levi, appellant,, be reversed, and that there be judgment in his favor, with costs in both courts.